Title: From James Madison to Barnabas Bidwell, 18 March 1808
From: Madison, James
To: Bidwell, Barnabas



private
Dear Sir
Washington Mar.18. 1808

I have been some time possessed of your favor of the 19th. Ult. from Bennington; and have duly communicated its contents where it was proper they should be known.  The idea which prevails is that the people you describe should understand that their good dispositions are valued & will be respected; but that nothing more is wished than is consistent with prudence on their part; that is they should be as quiet as possible, leaving things in every event to the course which can, without more than inactivity on their part, be given to them.
I should have sooner acknowledged your favor; but have constantly been in hopes of being able to disclose to you, the result of the tedious proceedings with Mr. Rose.  Untill this moment the issue has not been final, nor the veil of reserve taken off.  Indeed now, as the communications have not been made to Congs. & cannot be for some days, I do not wish for what I write to be made public, or even to be mention’d within your confidential circle with my name attached to it.  The sum of the business, is that Mr. Rose opened his mission with a notice that he was precluded by his instructions from entering upon any negociation concerning the affair of the Chesapeake until the President’s proclamation should be revoked.  This he was told was inadmissible on every ground.  There was sufficient reason also for believing that other conditions lurked within the precincts of the negociation even if the preliminary were not inadmissible.  It was at length proposed to him, that if he would state the terms of satisfaction he had to offer, & they should be found satisfactory, a repeal of the proclamn. & an act of reparation, might bear the same date.  To this compromise his instructions would not permit him to accede; & he closed his mission, with signifying that it rested with his Govt. to decide whether the negociation could or could not be resumed, consistently with its views & its honor.  As soon as the papers can be prepared, the whole will be laid before Congs. and thro’ that channel soon be placed under the eye of the public.  Very sincerely & respectfully I remain Dr. Sir Your Obedt. hble Sert.

James Madison

